                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ROQUE ARELLANO and                            )
MARIANNE SOLORIO,                             )
     Plaintiffs,                              )
                                              )
                v.                            ) CAUSE NO. 2:18-CV-342-JVB-JEM
                                              )
TUBE FABRICATION & COLOR, LLC,                )
and T AND B TUBE COMPANY, INC.,               )
            Defendants.                       )

                                    OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion to Stay Fed.R.Civ.P 26(f) Discovery

Plan Setting and for Leave to Issue Jurisdictional Discovery to Address Defendant, Tube Fabrication

& Color, LLC’s, Pending 12(b)(2) Motion to Dismiss [DE 21], filed December 7, 2018. Defendant

Tube Fabrication & Color, LLC, filed a response on January 11, 2019, and on January 28, 2019,

Plaintiffs filed a reply.

        On September 13, 2018, Plaintiffs filed a Complaint, bringing claims against Defendants

arising out of an injury allegedly suffered by Plaintiff Roque Arellano when pipes loaded by

Defendant T and B Tube Company were unloaded by Defendant Tube Fabrication & Color, LLC,

and fell on him. On December 3, 2018, Defendant Tube Fabrication filed a motion to dismiss for

lack of jurisdiction. On December 4, 2018, District Court Judge Joseph Van Bokkelen ordered

Plaintiffs to amend their jurisdictional statement to identify each of the LLC’s members and their

citizenship. On December 7, 2018, Plaintiffs filed a document in response to the requirement, as well

as the instant Motion. On December 17, 2018, the Court held a hearing and ordered that general

discovery is stayed until the issue of jurisdiction is resolved, and set a briefing schedule for the

instant Motion.

        Plaintiffs move for leave to take limited jurisdictional discovery from Defendants to inform

                                                 1
their response to the pending motion to dismiss. Defendant Tube Fabrication & Color, LLC, argues

that discovery is not needed and that even if Plaintiffs uncovered exactly the facts they are seeking

through discovery, it would not support their jurisdictional argument.

       Pursuant to Federal Rule of Civil Procedure 26, the scope of discovery is “any nonprivileged

matter that is relevant to any party’s claim or defense. . . . Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Fed. R. Civ. P. 26(b)(1). To that end, “[i]t is well established that a federal

district court has the power to require a defendant to respond to discovery requests relevant to his

or her motion to dismiss for lack of jurisdiction.” Andersen v. Sportmart, Inc., 179 F.R.D. 236, 241

(N.D. Ind. 1998) (quoting Ellis v. Fortune Seas, Ltd., 175 F.R.D. 308, 311 (S.D. Ind.1997)).

However, that discovery is not automatic: “[a]t a minimum, the plaintiff must establish a colorable

or prima facie showing of personal jurisdiction before discovery should be permitted.” Cent. States,

Se. & Sw. Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 946 (7th Cir. 2000).

“‘Generally, courts grant jurisdictional discovery if the plaintiff can show that the factual record is

at least ambiguous or unclear on the jurisdiction issue.’ But plaintiff may not rely on “bare,”

“attenuated,” or “unsupported assertions” of jurisdiction to justify discovery.” Zurich Am. Ins. Co.

v. Tangiers Int’l LLC, No. 18 C 2115, 2018 WL 3770085, at *2 (N.D. Ill. Aug. 9, 2018) (quoting

Ticketreserve, Inc. v. viagogo, Inc., 656 F. Supp. 2d 775, 782 (N.D. Ill. 2009); Mart v. Berkshire

Hathaway Inc., No. 3:10-CV-118 JTM, 2010 WL 11575057, at *2 (N.D. Ind. Aug. 2, 2010) (citing

Andersen, 179 F.R.D. at 239); Gilman Opco LLC v. Lanman Oil Co., No. 13-CV-7846, 2014 WL

1284499, at *7 (N.D. Ill. Mar. 28, 2014)).

       Plaintiffs are seeking information about the business done in Indiana by Tube Fabrication

to determine whether its operation in the state meets the requirements for establishing jurisdiction.

Tube Fabrication argues that Plaintiffs cannot establish facts that meet the criteria for showing that


                                                  2
it had continuous and systematic contacts with the state of Indiana sufficient to meet the

requirements of general jurisdiction. It lays out the requirements of general and specific jurisdiction

and argues that since general jurisdiction is so rarely found to exist, it is unlikely that Plaintiffs will

be able to uncover information in discovery that demonstrates it in this case. Plaintiffs argue that

their request is not wholly unsupported. They point to an affidavit presented by Defendants

describing some business conducted by Tube Fabrication in Indiana, and argue that they should be

permitted to do discovery regarding the extent of that business to determine whether it meets the

requirements for establishing jurisdiction, rather than merely taking Tube Fabrication’s word that

it does not. In addition, the Court notes that there may still be some confusion regarding Tube

Fabrication’s citizenship. The affidavit attached to Plaintiffs’ supplemental jurisdictional statement

refers to the “owner” of Tube Fabrication, and the motion to dismiss refers to Tube Fabrication as

a “corporation” rather than an LLC and applies the citizenship tests that apply to corporations. See

Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“[A]n LLC’s jurisdictional

statement must identify the citizenship of each of its members as of the date the complaint or notice

of removal was filed, and, if those members have members, the citizenship of those members as

well.”); Belleville Catering Co. v. Champaign Mkt. Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003)

(“A limited liability company is analogous to a partnership and takes the citizenship of its

members.”). Accordingly, the Court finds that it is appropriate to allow Plaintiffs limited discovery

into the question of jurisdiction, including the business activities conducted by Tube Fabrication in

Indiana as well as the members of the LLC and their citizenship.

        For the foregoing reasons, the Court hereby GRANTS Plaintiffs’ Motion to Stay

Fed.R.Civ.P 26(f) Discovery Plan Setting and for Leave to Issue Jurisdictional Discovery to Address

Defendant, Tube Fabrication & Color, LLC’s, Pending 12(b)(2) Motion to Dismiss [DE 21] and

ORDERS Defendant Tube Fabrication & Color, LLC to cooperate with limited discovery requests


                                                    3
from Plaintiffs addressing jurisdiction.

       SO ORDERED this 22nd day of March, 2019.

                                           s/ John E. Martin
                                           MAGISTRATE JUDGE JOHN E. MARTIN
                                           UNITED STATES DISTRICT COURT

cc: All counsel of record




                                             4
